 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         ROBERT DEAN GRIFFIN, JR.,
                                                           CASE NO. 3:17-CV-05841-RBL
11                               Plaintiff,
                                                           ORDER ADOPTING REPORT AND
12                v.                                       RECOMMENDATION
13         DANIEL WHITE,

14                               Defendant.

15
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
16   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

17   record, does hereby find and ORDER:
            (1)    The Court adopts the Report and Recommendation.
18
            (2)    Defendants’ motion for summary judgment (Dkt. 73) is granted. Plaintiff’s action
19                 is denied. Plaintiff may continue to proceed in forma pauperis if he appeals the

20                 Court’s decision.
            DATED this 22nd day of January, 2019.
21

22                                                      A
                                                        Ronald B. Leighton
23                                                      United States District Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
